UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA *
*
Vv. f
# Criminal Action No. 1:15-cr-10323-IT
DANIEL P. GIBSON, f
*
Defendant. *
ORDER
March 3, 2020
TALWANI, D.J.

Defendant having now reported to the designated BOP facility pursuant to the court’s
January 24, 2020 Order [#486], Defendant’s Assented-to Motion for Release of Bail [#488] is
GRANTED. The Clerk is INSTRUCTED to release $151,865.06 of the cash bond in partial
satisfaction of the court’s Order on Restitution [#489] and the remainder, $98,134.94, to Lynn

Gibson, via check.

IT 1S SO ORDERED.

ord - Piglet

Indira Talwani
United States District Judge

 
